Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s proposed amendment will not be entered.  While the use of “substantially” in lieu of “approximately” causes indefiniteness for the same reason, it triggers a different analysis based on various court cases.  For this reason, the amendment would require further consideration.

Applicant argues that “substantially” (and presumably “approximately” as well) are terms that are definite because one of ordinary skill would clearly understand the metes and bounds of the claims.  Examiner notes that Applicant has provided ZERO evidence for this position.  There are numerous court cases discussing “about”, “generally”, “substantially” and “approximately”, and some declare the terms definite, and others have them being indefinite.  The one thing all these courts cases have in common is that they are case specific.  In that case, that person of ordinary skill would find the term definite for this reason.   There must be some logic as to why a person of ordinary skill would find the term definite, and examiner has provided 4 non-limiting examples in paragraph 2 of the final rejection.  Other rationales may be acceptable as well.
When the logic for determining definiteness is not provided, there is legitimately no way to tell what the metes and bounds of the claims are in this case.

Applicant argues against the Cone in view of Lin rejection.  Near the end of page 6, Applicant states that “The tier 46c of Cone is not a land area”.  This is a factually incorrect statement.    Technically, all surfaces of the tool are “land areas”.  It is a very broad term.
Applicant further argues that Cone’s surface 44 is not angled at the claimed angle of “approximately 0.5º to 3º”.  In particular, Applicant noted that Examiner had confused the driver tip angle with the punch tip angle. This is a good point, and Examiner thanks Applicant for this clarification.  However, Cone states in paragraph 0053 that “details of the smallest punch tier 46c are shown, especially in figure 1d.  This corresponds to the shape and dimension of the smallest recess-tier 16c of a screw to be formed”.  Going back to paragraph 0019, the smallest recess-tier of the screw can be 2.5º, so accordingly, the smallest punch tier 46c will also be 2.5º, since it “corresponds in shape and dimension”.  This 2.5º falls within the claimed recitation of “approximately 0.5º to 3º” in claims 6 and 12.  It also falls within the claimed recitation of “approximately 1.2º to 2.2º” in claims 8 and 14, since 2.5º is “approximately” 2.2º, although this is difficult to judge since the clam is indefinite.
Applicant further argues the later 103 rejections employing Deyhim and Brock.  Examiner has addressed these arguments in paragraph 6 of the final rejection.
Looking for a path forward, Examiner notes that the rejection by Cone is easy to overcome.  For example, Cone has a step (48) between the hexagonal working area (46b) and the land area (44).  Applicant’s punch tip has no step, so Applicant could claim that the angled land area is contiguous with the hex portion.  There are likely other paths forward as well, and Applicant should feel free to call the Examiner any time to discuss them.  It also may be beneficial to call and discuss the “approximately” or “substantially” issue.  It is possible that Applicant can make a functionality statement on record that helps define the bounds of claim 6 and 12, but it admittedly may be difficult to make that statement and still have claims 8 and 14 make sense.  Making a statement that the “approximately” or “substantially” is merely to cover manufacturing tolerances would solve the issues for all of claims 6,8,12,14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724